Citation Nr: 0312634	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral disorder of 
the knees.



REPRESENTATION

Appellant represented by:	John F. Cameron, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service for more than 11 years and 8 
months, to include service from April 1970 to January 1972, 
and from March 1979 to October 1985, plus additional 
unverified service between those two periods.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In the decision, the RO concluded that 
the veteran had not presented new and material evidence to 
reopen a previously denied claim for service connection for 
arthritis of the knees.  The veteran appealed that decision, 
but the Board confirmed the denial in a decision issued in 
June 2000.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Secretary of Veterans Affairs filed a motion to remand the 
case for consideration of the Veterans Claims Assistance Act 
of 2000.  The Court granted that motion in an order dated in 
December 2001.  In October 2002, the Board issued a decision 
that found that new and material evidence had been presented 
and that the claim had been reopened.  The Board then 
undertook development of evidence pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's current chronic bilateral knee strain is 
shown to be related to service.  


CONCLUSION OF LAW

A chronic bilateral knee strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet 
final as of that date.  The new law eliminates the concept of 
a well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC 
included a summary of the evidence which had been obtained 
and considered.  The RO also supplied the veteran with the 
applicable regulations in the SOC.  The basic elements for 
establishing entitlement to service connection and increased 
ratings have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his VA and private medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's service medical records 
show that he was treated for complaints of knee pain on 
several occasions.  For example, a service physical therapy 
consultation sheet dated in February 1985 shows that the 
veteran complained of bilateral knee and leg pain.  It was 
stated that he reported that his knees swelled with prolonged 
walking or standing.  He also reported occasional locking or 
buckling.  On examination of both knees, there was no 
effusion or warmth.  The ligaments were stable.  The right 
knee had mild tenderness and a click with McMurray's.  The 
pertinent diagnosis was bilateral knee pain, rule out medial 
meniscus lesion right.  Other service medical records contain 
similar information.   

The veteran filed his original claim for disability 
compensation in August 1985.  The claimed disabilities 
included bilateral knee arthritis.  The report of a 
disability evaluation examination conducted by the VA in 
December 1985 shows that the veteran gave a history of having 
occasional pain in his knees as well as swelling.  He said 
that he had been seen by a podiatrist and told that he had 
arthritis in the knee joints.  On examination, the left knee 
had a couple of scars from an injury and fall which the 
veteran had in the past.  No swelling of the knee joints was 
appreciated.  There was no tenderness.  Both of the knees had 
a full range of motion with flexion to 140 degrees and 
extension to 0 degrees.  There was no pain with the motion.  
He could do heel and toe walking normally, and could do deep 
knee bends.  The reflexes were 2-3+ bilaterally and were 
symmetrical.  X-rays of the knees were interpreted as showing 
no osseous or articular abnormality.  The pertinent diagnosis 
was no evidence of arthritis, knees.    

Post service treatment records which are on file show that 
the veteran is now diagnosed as having a bilateral knee 
disorder.  For example, a report of operation from the 
Jackson Hospital and Clinic dated in April 1999 shows that 
the post-operative diagnosis was Grade III chondromalacia of 
the trochlea, patella and medial femoral condyle.  A private 
medical record dated in September 2000 from Dr. Sohrab 
Fallahi shows that the diagnoses included knee pain due to 
DJD status post arthroscopy in both knees.  A record dated in 
May 2001 from Dr. G. Robert Burton, III, of Alabama 
Orthopedic Specialties shows that the impression was internal 
derangement of the right and left knees secondary to 
chondromalacia.  

The report of a joints examination conducted by the VA in 
January 2003 shows that the veteran gave a history of 
beginning to experience swelling of the knees in service in 
1984-1985.  He said that the pain was made worse by long 
marches.  Following his discharge, he sought treatment at the 
Maxwell Air Force base where knee braces were prescribed.  He 
also reported having treatment in 1995 when the pain became 
greater.  He had arthroscopies in 1995, 1996, and 1997, and a 
diagnosis of degenerative joint disease was made.  Following 
examination and X-rays, the diagnosis was chronic bilateral 
knee strain with moderate functional loss.  The examiner also 
made the following comments:

This patient's file was reviewed in addition to 
which he provided this examiner with evidence 
indicating that in 1985, while in the service, he 
was complaining of knee pain and was receiving 
physical therapy for his knee pain and the knee 
pain was mentioned on his exit examination as well 
as on a board inquiry.  

It is my opinion that it is more likely than not 
that the complaints that the patient has at the 
present time are related to the veteran's service 
and these represent the onset of his currently 
diagnosed knee condition.

After reviewing the entire history of the veteran's knee 
complaints, the Board concludes that the veteran's currently 
diagnosed chronic bilateral knee strain cannot be dissociated 
from the symptoms noted in service.  The VA examiner was 
asked to provide an opinion regarding the etiology of the 
current symptoms.  In the comments, the examiner sufficiently 
linked the current knee disorder to the symptoms noted in 
service to the now-present bilateral chronic knee strain.  
38 C.F.R. § 3.102.  Therefore, the Board concludes that 
service connection for a chronic bilateral knee strain is 
warranted.  


ORDER

Entitlement to service connection for a chronic bilateral 
knee strain is granted.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

